Citation Nr: 1539322	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  03-05 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for fracture residuals of the third (ring) finger of the right hand, status-post open reduction and internal fixation.  

2.  Entitlement to a disability rating in excess of 10 percent for service-connected hypertension.  

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel
INTRODUCTION

The Veteran had active service in the United States Army from July 1994 to December 1999, and active duty for training (ACDUTRA) with the reserve component from March 1989 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2001 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The procedural history of the Veteran's claims is somewhat muddied, and it is noted that the claim withdrawn by the Veteran in the decision below (claim for an increase in rating for a right hand/finger disability) has been pending before the Board for approximately 14 years.  The reason for delay in certification to the Board is unknown; however, the Veteran has clearly expressed his desire to not have the claim reviewed and it will be dismissed according to his wishes.  

The Veteran's representative did, however, indicate his belief that claims for an increase in rating for hypertension and for a left ankle disability are properly before the Board for appellate review.  With respect to the claimed hypertension, for reasons discussed in the remand below, it is noted that while a notice of disagreement was properly filed with respect to the RO's action of November 2013, the Veteran did not properly file a substantive appeal with respect to an earlier 2001 adverse determination of the RO regarding the same issue.  As such, unlike the claim for an increase in rating for the right finger/hand, it has not been in appellate status for 14 years, and while a notice of disagreement has been timely filed with respect to the 2013 rating decision, as the RO has not yet issued a statement of the case, the claim must be remanded for that action so that, if desired, the appeal can be perfected to the Board.  

With respect to the left ankle, again, while a 2001 rating decision denied an increase for this disability and a statement of the case was issued, the Veteran expressly did not file a substantive appeal and, consequently, the appeal before the Board was never perfected.  The November 2013 rating decision denied the Veteran's claim for an increase regarding this issue; however, there is no record of a notice of disagreement with that action having been filed within a year of notification to the Veteran.  Thus, despite the Veteran's representative filing argument with respect to such a claim, the 2013 RO action is final and the Board does not have jurisdiction to adjudicate the claim.  Given, however, that the representative has filed argument alleging that the service-connected left ankle disability has grown in severity, the Board notes that such argument is to be construed as a new claim for a higher rating for such a disability.  That claim is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a higher disability rating for hypertension and for entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In a June 2015 written statement, which is properly of record, the Veteran indicated his desire to withdraw a claim for entitlement to a higher disability evaluation for residuals of a fracture to the right hand/finger; this was done subsequent to the submission of the substantive appeal and certification to the Board for this issue.  


CONCLUSION OF LAW

The issue of entitlement to a disability rating in excess of 10 percent for fracture residuals of the third (ring) finger of the right hand, status-post open reduction and internal fixation, is withdrawn. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria and Analysis-Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran, in a document received in February 2003, perfected a substantive appeal to the Board with respect to a claim for an increase in rating for residuals of a right hand/finger disability.  This was in response to a notice of disagreement posited with a July 2001 rating action of the RO.  In December 2004, a partial grant of the benefit sought was deemed warranted by the RO.  At the point of receipt of the VA Form 9, which constituted the Veteran's substantive appeal to the Board, the Board had full jurisdiction over the claim.  For some reason, the claim nonetheless remained pending at the RO level for many years prior to actual certification to the Board.  This was, as noted, for unknown reasons, and the Veteran did continue to submit evidence and argument in support of his claim. 

At any rate, in June 2015, the Veteran submitted a written statement in which he indicated a desire to withdraw his claim for a higher rating for a right hand/finger disability.  The Board takes this as a request, reduced to writing, to withdraw from appellate consideration the claim for a higher rating for a right hand/finger disability that had been pending before it since February 2003.  As such, the Board no longer has jurisdiction over the appeal, and it is dismissed.  


ORDER

The claim for entitlement to a disability rating in excess of 10 percent for fracture residuals of the third (ring) finger of the right hand, status-post open reduction and internal fixation, is dismissed.  

REMAND

As noted in the introductory section, the Veteran did not file a substantive appeal with respect to denied higher ratings for hypertension and a left ankle disability following an adverse RO determination of July 2001.  Rather, he filed new claims for higher ratings for these disabilities which were adjudicated in November 2013.  

The Veteran filed a timely notice of disagreement with respect to the claim for a higher rating for hypertension; however, he did not file a disagreement with respect to a denied higher rating for a left ankle disability.  The Veteran's representative has posited argument with respect to the left ankle, and this is, as is noted in the introduction, referred to the RO for adjudication in the first instance as a new claim for an increase in rating for that disability.  

In addition to the notice of disagreement for the hypertension issue, the Veteran also filed a timely disagreement with respect to the November 2013 rating decision as regards a negative determination on the issue of entitlement to service connection for a low back disability.  These notices of disagreement specifically take exception to the RO's adverse determinations of November 2013 with respect to these two issues, and they were received within a year of notification to the Veteran.  

Accordingly, the notices of disagreement are timely and they initiate the appellate process for these claims.  The Veteran should have received a statement of the case with respect to the issues so that he may have the opportunity to initiate a substantive appeal to the Board (if desired).  To date, no such document has been issued.  

The claims are to be remanded so that a statement of the case can be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  If, after receipt of the statement of the case, the Veteran wishes to perfect his appeal, he is encouraged to file an appropriate substantive appeal (VA Form 9) within the time frame allotted for such an action.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issues of entitlement to service connection for a low back disability and for entitlement to a disability rating in excess of 10 percent for service-connected hypertension.  Allow the Veteran the appropriate amount of time to respond and, if desired, to file a substantive appeal (VA Form 9).  Should a substantive appeal be filed, and after accomplishing all development necessary in the context of issuing the statement of the case, certify the appeal to the Board for adjudication.  

The Veteran is to be informed of his right to continue to supplement the record with evidence that may help to substantiate his claims.  Any evidence received after issuance of the statement of the case, but prior to certification to the Board, should be reviewed by the RO in the first instance (and, following any adverse re-adjudication, be accompanied by the issuance of appropriate supplemental statements of the case prior to certification to the Board).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON THE NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


